Citation Nr: 0731379	
Decision Date: 10/04/07    Archive Date: 10/16/07

DOCKET NO.  05-27 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an effective date prior to October 21, 2003, 
for a 20 percent rating for degenerative disc disease of the 
lumbar spine. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The veteran served on active duty in the military from April 
1984 to July 1985.

This case initially came before the Board of Veterans' 
Appeals (BVA or Board) from a March 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey.  The Board Remanded the claim in 
September 2006 so that the veteran could be afforded a Travel 
Board hearing.  

The requested hearing was conducted by the undersigned in 
January 2007.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  The veteran was awarded service connection for residuals 
of an in-service back injury by a November 1985 rating 
decision, and the assigned noncompensable evaluation was 
effective July 6, 1985; the veteran did not disagree with 
that rating, and it is final.

2.  On October 21, 2003, VA received a claim from the veteran 
for an increased rating for his service-connected back 
disability, and an increased evaluation to 20 percent was 
assigned, effective as of the day of receipt of the claim.

3.  The informal claim accepted by the RO in October 1992 
based on the veteran's request for information about his 
service-connected disability was abandoned by the veteran 
when he failed to respond to notice of examination and failed 
to communicate with the RO in any manner during the following 
year.

4.  No formal or informal claim for an increased evaluation 
was submitted in the year prior to October 21, 2003.  




CONCLUSION OF LAW

No criterion for an effective date prior to October 21, 2003, 
has been met.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. 
§§ 3.155, 3.157, 3.158, 3.159, 3.400(b)(2)(i), 3.400(o)(2) 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to a 20 percent 
evaluation as of the day following his service discharge 
because his back symptoms have been disabling since his 
service discharge.  He contends that he sought an increased 
(compensable) evaluation several times prior to October 2003, 
but did not receive notices to report for VA examinations, 
and that the claims prior to October 2003 should be 
considered open and pending.  

Duties to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. 
§ 3.159. 

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim.  This notification obligation was accomplished by way 
of a letter issued from the RO to the veteran in October 
2003.  This letter effectively satisfied the notification 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by: (1) informing the veteran about the information 
and evidence necessary to substantiate a claim for an 
increased evaluation for a service-connected disability; (2) 
informing the veteran about the information and evidence VA 
would seek to provide; (3) informing the veteran about the 
information and evidence he was expected to provide.  

The letter advised the veteran to submit evidence showing 
that his service-connected back disability had increased in 
severity, including statements from a physician, his own 
statements, results of laboratory tests or x-rays, medical 
records, his own statements, or statements from individuals 
who observed relevant facts.  This information was sufficient 
to advise the veteran to provide any evidence in his 
possession that pertained to his claim. 

Under Dingess v. Nicholson, 19 Vet. App. 473 (2006), VA must 
also provide notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Notice meeting the criteria set forth 
in Dingess was not provided prior to the March 2004 rating 
decision at issue in this case.  However, the veteran has 
disagreed with and appealed the effective date assigned for 
the increased evaluation.  The veteran's action in appealing 
that effective date establishes that he has not been 
prejudiced by lack of notice of the criteria governing the 
effective date.  Proceeding with the appeal at this time does 
not prejudice the veteran.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).

VA has a duty to assist a veteran in obtaining evidence 
necessary to substantiate a claim.  The RO obtained VA 
outpatient treatment records dated in October 2003 and 
afforded the veteran VA examinations.  The RO obtained each 
item of evidence identified by the veteran as potentially 
relevant.  The veteran testified at a hearing before the 
Board.  He did not identify any additional relevant evidence 
during that testimony.  The Board concludes that all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained, and the case is ready for 
appellate review.

Moreover, the statutory and regulatory provisions pertaining 
to VA's duty to notify and to assist do not apply to a claim 
if resolution of the claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001); see also Valiao v. Principi, 17 Vet. App. 229, 232 
(2003) ("Where the facts averred by a claimant cannot 
conceivably result in any disposition of the appeal other 
than affirmance of the Board decision, the case should not be 
remanded for development that could not possibly change the 
outcome of the decision.").  

Given the law and regulations governing this case, evidence 
dated after October 2003 would not be relevant to 
substantiate an effective date prior to October 2003.  The 
veteran does not allege that he has or knows of any evidence 
which would show that the record in this case is incomplete 
or inaccurate.  In the absence of such evidence, there is no 
reasonable possibility that any further assistance to the 
veteran would aid him to obtain an effective date in 1985 for 
the increased evaluation for his back disability.  To this 
extent, VA has no further duty to notify him of the evidence 
needed to substantiate his claim or to assist him to develop 
the claim.  
 
The duties to assist and notify the veteran have been met, 
and appellate review may proceed.  

Law and Regulations Governing Assignment of Effective Dates 
of Awards

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  When 
service connection is already in effect, the earliest 
effective date of an increase in disability compensation is 
the earliest date as of which it is factually ascertainable 
that an increase in disability has occurred, if a claim is 
received within one year of such date.  Otherwise, the 
effective date is the date of receipt of the claim.  38 
C.F.R. § 3.400(o)(2); see also Harper v. Brown, 10 Vet. App. 
125, 126-27 (1997) (holding that 38 U.S.C.A. § 5110(b)(2) and 
38 C.F.R. § 3.400(o)(2) are applicable only where an increase 
in disability precedes a claim for an increased disability 
rating; otherwise the general rule of 38 C.F.R. § 3.400(o)(1) 
applies).

A claim or application means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement, to a 
benefit.  38 C.F.R. § 3.1(p).  Additionally, under 38 C.F.R. 
§ 3.155, an informal claim is defined as "[a]ny communication 
or action, indicating an intent to apply for one or more 
benefits under the laws administered by the Department of 
Veterans Affairs."  In addressing the requirement for 
identifying the benefit sought, the Court has stated that 
such identification need not be specific.  See Servello v. 
Derwinski, 3 Vet. App. 196, 199 (1992).

Where evidence requested in connection with a claim for an 
increased rating is not furnished within one year after the 
date of request, the claim will be considered abandoned.  
38 C.F.R. § 3.158.  After the expiration of one year, further 
action will not be taken unless a new claim is received.  
Should the right to benefits be finally established, 
compensation based on such evidence shall commence not 
earlier than the date of filing the new claim.  Id.

Facts and Analysis

As noted above, the veteran was granted service connection 
for a back disability, characterized as "symptomatic low 
back" by a rating decision issued in November 1985.  That 
rating decision assigned a noncompensable evaluation for the 
veteran's back disability, effective as of July 6, 1985, the 
day following the veteran's service discharge.  The record 
reflects that the veteran was notified of this determination 
in December 1985.  The notice advised the veteran that he 
could appeal the decision within one year.  The record 
establishes that the veteran did not write to VA or call 
within the year following the December 1985 notice.  
Therefore, by law, the decision assigning a noncompensable 
evaluation for the veteran's back disability became final in 
December 1986.  38 U.S.C.A. § 7105(a),(b)(1), (c).

In February 1987, the veteran disagreed with the assignment 
of a noncompensable evaluation for his back disability, 
contending that the disability required medications, 
interfered with employment, and should be compensable.  After 
receiving this claim, the RO scheduled an examination for the 
veteran.  The claims file reflects that a May 1987 notice of 
examination was sent to the address of record.  The address 
of record was the same address the veteran provided on his 
February 1987 statement.  

The veteran failed to report for VA examination scheduled in 
June 1987.  In August 1987, the RO notified the veteran, at 
the address of record, that the claim for an increased 
evaluation had been denied.  There is no evidence that this 
notice returned to VA as undeliverable.  This rating decision 
became final in August 1988.

The record establishes that rating decisions issued in 
December 1985 and in August 1987 are final.  The statute 
governing veterans' benefits allows the veteran to attack the 
finality of those decisions-in an attempt to gain an earlier 
effective date for the current, increased, evaluation-in only 
two ways, either by a request for revision of those regional 
office decisions based on clear and unmistakable error, or by 
a claim to reopen based upon new and material evidence.  See 
Cook v. Principi, 318 F.3d 1334, 1339 (Fed. Cir. 2002) (en 
banc); see also 38 U.S.C. § 5109A(a).  However, an effective 
date assigned based on a request to reopen a claim can be no 
earlier than the request to reopen, so this type of claim 
would not result in an effective date prior to October 2003, 
and would be of no benefit to the veteran.  Rudd v. 
Nicholson, 20 Vet. App. 296, 299 (2006).  

Thus, the only basis upon which the veteran may obtain an 
effective date in 1985 for a 20 percent evaluation for his 
service-connected back disability is a motion to revise the 
decision based on clear and unmistakable error (CUE).  Id. at 
299.  However, the statements submitted by the veteran and by 
his representative, and the veteran's testimony at his 
January 2007 Travel Board hearing, fail to raise a claim that 
there was CUE in either the 1985 or the 1987 rating 
decisions.  Therefore, the 1985 and 1987 rating decisions 
remain final, and the Board has no authority to assign an 
effective prior to those rating decisions for the 20 percent 
evaluation for his service-connected back disability.  

In early October 1992, the veteran contacted VA by letter to 
request a statement about his service-connected disability 
for purposes of civil service preference.  This letter 
included a new address.  Because the veteran's service-
connected disability was evaluated as noncompensable, the RO 
determined that he should be offered VA examination, in 
essence, accepting the request for a letter about the 
service-connected disability as an informal claim for an 
increased rating.  

About three week later, in late October 1992, a letter was 
sent to the veteran at the address noted in the October 1992 
request advising him that an examination was being scheduled.  
The veteran did not report for the scheduled VA examination, 
and did not contact VA to request rescheduling or to provide 
any other information.  

The veteran contends that this 1992 claim should be 
considered open and pending, even if the prior rating 
decisions (1985 and 1987) are considered final.  If a claim 
is submitted, but not adjudicated, the unadjudicated claim 
remains open and pending until adjudicated.  

The RO accepted the veteran's October 1992 letter as an 
informal claim for a compensable disability evaluation.  When 
an informal claim is received, an application form must be 
provided to the veteran.  38 C.F.R. § 3.155(a).  In this 
case, the RO's notice to the veteran that he was being 
scheduled for examination was equivalent to sending him an 
application form.  

The notice specifically advised the veteran that, if he did 
not report for the examination, his claim could be 
disallowed.  The veteran did not report for examination, did 
not provide evidence of the severity of his back disability, 
and did not contact VA in any manner.  The Board finds, as a 
matter of fact, that, in this case, the veteran's October 
1992 claim was abandoned.  38 C.F.R. § 3.158.  

The RO was not required to advise the veteran that his claim 
would not be held open longer than a year, and there was also 
no duty to inform the veteran of his appellate rights with 
respect to the abandonment of the claim.  Hurd v. West, 13 
Vet. App. 449 (2000) (VA had no obligation to notify 
appellant who had abandoned his claim pursuant to 38 C.F.R. § 
3.158 of his appellate rights).  

Moreover, any assertion that the veteran was unaware of the 
abandonment provisions of 38 C.F.R. § 3.158, to include the 
requirement that he had to respond to the RO's examination 
request within one year, will not shield him from the rule.  
Morris v. Derwinski, 1 Vet. App. 260 (1991) (abandonment 
pursuant to 38 C.F.R. § 3.158(a) cannot be set aside or 
waived on grounds of alleged ignorance of regulatory 
requirements).  Thus, the veteran's October 1992 letter does 
not constitute a pending, unadjudicated claim.  

The veteran may still succeed in his claim for an effective 
date prior to October 21, 2003, for the increased evaluation 
if there is any evidence of a formal or informal claim for a 
compensable evaluation prior to that date, or if the evidence 
reflects that the severity of the disability due to the back 
disability increased in the year prior to the submission of 
the October 2003 claim.  38 C.F.R. § 3.400(o)(2).  

However, the claims file reflects that no correspondence was 
received in the year prior to the October 2003 formal claim 
for the increased evaluation.  The claims file, in fact, 
reflects that the veteran did not contact VA in any manner 
after the October 1992 letter until October 21, 2003, when he 
submitted the claim underlying this appeal.  

Moreover, the veteran's statements, particularly his 
testimony at his hearing, establishes that he had back pain 
of such severity as to seek private treatment in the early 
1990s, when he was advised of the diagnosis of disc disease.  
The evidence therefore establishes that the severity of the 
back disability had increased long before the October 2003 
claim was submitted.  The evidence also establishes that the 
veteran did not seek VA treatment for his back prior to 
October 2003, so there are no VA clinical records which might 
constitute and informal claim.

The veteran does not meet any criterion for an effective date 
prior to October 21, 2003, for a 20 percent evaluation for 
his back disability.  The veteran has not challenged the 
finality of the 1985 or 1987 rating decision on the basis of 
CUE.  There is no pending, unadjudicated claim for an 
increased rating prior to October 2003.  

The evidence establishes that the veteran's back disability 
had been 20 percent disabling for more than one year prior to 
the October 21, 2003, claim, and the record establishes that 
no formal or informal claim was received prior to October 21, 
2003.  

The preponderance of the evidence is against the claim.  As 
the evidence is not in equipoise, the statutory provisions 
regarding resolution of reasonable doubt are not applicable 
to warrant a more favorable outcome.  38 U.S.C.A. § 5107(b).  
The claim for an effective date prior to October 21, 2003, 
must be denied.  


ORDER

The appeal for an effective date prior to October 21, 2003, 
for an increase in disability compensation to 20 percent for 
service-connected low back disability is denied.  



____________________________________________
L. HOWELL 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


